
	

113 HR 2586 IH: FISA Court Accountability Act
U.S. House of Representatives
2013-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2586
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2013
			Mr. Cohen introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the
			 Select Committee on Intelligence (Permanent
			 Select), for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Foreign Intelligence Surveillance Act of
		  1978 to provide for the designation of Foreign Intelligence Surveillance Court
		  judges by the Speaker of the House of Representatives, the minority leader of
		  the House of Representatives, the majority and minority leaders of the Senate,
		  and the Chief Justice of the Supreme Court, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 FISA Court Accountability
			 Act.
		2.Designation of
			 Foreign Intelligence Surveillance Court judgesSection 103 of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1803) is amended—
			(1)in subsection
			 (a)—
				(A)by striking
			 paragraph (1) and inserting the following new paragraph:
					
						(1)(A)There is established a
				court which shall have jurisdiction to hear applications for and grant orders
				approving electronic surveillance anywhere within the United States under the
				procedures set forth in this Act.
							(B)The court established under paragraph
				(1) shall consist of 11 publicly designated district court judges, of
				whom—
								(i)3 judges shall be designated by the
				Chief Justice;
								(ii)2 judges shall be designated by the
				Speaker of the House of Representatives;
								(iii)2 judges shall be designated by the
				minority leader of the House of Representatives;
								(iv)2 judges shall be designated by the
				majority leader of the Senate; and
								(v)2 judges shall be designated by the
				minority leader of the Senate.
								(C)No judge designated under this
				subsection (except when sitting en banc under paragraph (2)) shall hear the
				same application for electronic surveillance under this Act which has been
				denied previously by another judge designated under this subsection. If any
				judge so designated denies an application for an order authorizing electronic
				surveillance under this Act, such judge shall provide immediately for the
				record a written statement of each reason for his decision and, on motion of
				the United States, the record shall be transmitted, under seal, to the court of
				review established in subsection (b).
							;
				and
				(B)in paragraph (2),
			 by adding at the end the following new subparagraph:
					
						(D)Any authority exercised by the court
				en banc under this paragraph shall only be exercised when agreed to by 60
				percent or more of the judges sitting en
				banc.
						;
				and
				(2)in subsection
			 (b)—
				(A)in the first
			 sentence, by striking The Chief Justice shall publicly designate three
			 judges, one of whom shall be publicly designate as the presiding judge
			 and inserting The Chief Justice, the Speaker of the House of
			 Representatives, and the majority leader of the Senate or, if the majority
			 leader is a member of the same political party as the Speaker, the minority
			 leader of the Senate, shall each publicly designate one judge, one of whom the
			 Chief Justice shall publicly designate as the presiding judge;
			 and
				(B)by adding at the
			 end the following: Such court may only decide in favor of the Government
			 if the decision of the judges of such court is unanimous..
				3.Submission of
			 Foreign Intelligence Surveillance Court opinions to CongressSection 601(c) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1871(c)) is amended—
			(1)in paragraph
			 (1)—
				(A)by striking
			 that includes significant construction or interpretation of any
			 provision of this Act,; and
				(B)by striking
			 ; and and inserting a semicolon;
				(2)in paragraph (2),
			 by striking the period and inserting ; and; and
			(3)by adding at the
			 end the following new paragraph:
				
					(3)an unclassified summary of each such
				decision, order, or
				opinion.
					.
			
